DETAILED ACTION

Allowable Subject Matter
Claim 1-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: In the examiner’s answer, Examiner explained that “The same normal mass means the same integral number of Da, and the mass difference is caused by different mass defects. Since the mass defect is very small, the difference of the different mass defects is even smaller, which is inherently less than 300 mDa” (answer, page 13, par 3). 
However, The PTAB does not agree with the examiner. PTAB ruled that “We recognize that Orlando also discloses there is a “small mass difference” between isobars. Orlando 32. However, the Examiner does not direct us to any disclosure in Orlando that quantifies a “small mass difference.”  In sum, the Examiner does not direct us to any disclosure in Orlando that would have led one of ordinary skill in the art to generate different isotopically labeled analytes using the isotopic tagging reagents recited in the claimed “providing” step (i.e., step (b)), wherein first and second isotopically labeled analytes have a mass difference within the range recited in the claimed “chemically reacting” step (i.e., step (c)). The Examiner does not rely on Roussis and/or Kainosho to cure the deficiencies in Orlando. Therefore, the obviousness rejections on appeal are not sustained.” (PTAB Decision, page 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797